DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roose et al. (U.S. Patent No. 8808302).
Roose et al. discloses an orthopedic surgical instrument comprising: a customized patient-specific acetabular reaming guide (50) comprising: an at least partially circular body (52), having an inner surface defining a slot (114) sized to receive an acetabular reamer head (Figure 4) , and further having a top surface (110) defining a contact element, and at least one support element (70) configured for supporting the at least partially circular body on a patient-specific anatomy of a coxal bone; and further comprising at least one acetabular reamer head (120) comprising: a bone milling portion (Figure 6) configured for insertion in the slot of the acetabular reaming guide (Figure 6), a connecting element (124) configured for removable attachment to a reamer's shank 
Regarding claim 7, the device further comprises a plurality of acetabular reamer heads, comprising a respective plurality of bone milling portions of different sizes (https://a-zortho.com/item-listing-default/item/78067-depuy-quickset-acetabular-grater-system) 
    PNG
    media_image1.png
    361
    692
    media_image1.png
    Greyscale

Regarding claim 8, the acetabular reaming guide comprises one or more reference notches (86), configured for locating a preferred position on the patient-specific anatomy of the coxal bone. 

Regarding claim 11, the acetabular reaming guide is further configured for guiding a removal of osteophytes (reamer as show in the figure above has grated teeth that assists in removal of osteophytes). 
Regarding claim 14, Roose et al. discloses an orthopedic surgical instrument comprising: a customized patient-specific acetabular reaming guide (50) comprising an at least partially circular body (52); and further comprising at least one acetabular reamer head (120) comprising: a bone milling portion configured for insertion in the at least partially circular body of the acetabular reaming guide (Figure 6) and defining a hollow hemispherical body (Column 10, Lines 19-21 [Depuy Quickset Acetabular Reamer System: https://a-zortho.com/item-listing-default/item/78067-depuy-quickset-acetabular-grater-system]), a connecting element (124) configured for removable attachment to a reamer's shank for operation of the at least one acetabular reamer head; and further comprising an abutment element (54) configured to limit a milling depth of the bone milling portion, by resting on the at least partially circular body of the acetabular reaming guide (Figure 6, element 54 rests on contact element and with element 196, a depth stop is formed). 


Allowable Subject Matter
Claims 12 and 13 are allowed.
s 2-6, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a customized patient specific acetabular reaming guide having a partially circular body having an abutment for limiting milling depth such that the abutment element is ring like with an outward tapering to match with a corresponding surface of the acetabular reaming guide. 
The prior art alone or in combination fails to disclose a customized patient specific acetabular reaming guide having an at least partially circular body, a bone milling portion, a connecting element, an abutment element. The abutment element is at the top of a reamer head of the bone milling portion and surrounding the connecting element.
The prior art alone or in combination also fails to disclose the reaming guide as disclosed above with a plurality of notches for cutting the partially circular body to a smaller diameter. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775